DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “body configured for arrangement with at least a portion of a lumen of a catheter of the catheter assembly” recited in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 is objected to because the comma after the word “and” in line 3 is superfluous and should therefore be removed. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear what structural feature is intended by “a coil member configured with at least a portion of the lumen of the catheter” in line 4. It is unclear if “configured with” means “disposed in,” “comprising,” “formed by,” or 
	Claim 1 is further indefinite because there is insufficient antecedent basis for “the non-arcuate edges of the outwardly extending projections.” Only “at least one non-arcuate edge” of “one or more of the outwardly extending projections” has been positively recited. Examiner suggests amending the claim to recite “the at least one non-arcuate edge” instead. 
	Claim 4 is indefinite because there is insufficient antecedent basis for “the cross-sectional shapes.” Only a single cross-sectional shape has been positively recited. It is unclear whether the claim intends to require a plurality of shapes. Examiner suggests amending the claim to recite “the at least one non-arcuate edge” instead.
	Claim 8 is indefinite because it is unclear what structural feature is intended by “the coil member comprises a guide wire.” It is unclear whether the claim intends to recite that the coil member is a guide wire or to recite that the coil member comprises another structure that is a guidewire. For the purposes of examination, the claim will be interpreted as intending the former.
	Claim 12 is indefinite because it is unclear whether the “the needle extending through the lumen and the open distal tip of the catheter” attempts to positively recite that the catheter assembly comprises the needle or merely attempts to recite that the lumen and open distal tip are configured to allow a needle to extend through them. 
Claim 14 is indefinite because it is unclear what structural feature is intended by “a body configured for arrangement with at least a portion of a lumen of a catheter of the catheter assembly”. It is unclear how the “body” relates to the coil of the recited “coil  wherein the coil member is capable of being arranged relative to a lumen of a catheter of the catheter assembly,  wherein the coil member comprises a plurality of outwardly extending projections…”
	Claim 14 is further indefinite because there is insufficient antecedent basis for “the non-arcuate edges of the outwardly extending projections.” Only “at least one non-arcuate edge” of “one or more of the outwardly extending projections” has been positively recited. Examiner suggests amending the claim to recite “the at least one non-arcuate edge” instead. 
	Claims 15 - 19 are indefinite because they attempt to define configurations of the coil member in terms of the catheter, whereas the catheter has not been positively recited as a component of the claimed invention. It is unclear what structural features of the coil member are required because the recited features depend on the catheter with which the coil member is intended to be used. For example, in claim 15, whether or not the coil member would fit at a distal end of the catheter depends on the dimensions of the catheter. The same coil member may be able to fit one catheter but not another. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 2, 4 - 7, 9 - 10, 12, 14 - 15, and 17 - 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beasley et al. (US 2005/0273076, hereinafter “Beasley”).
	Regarding claim 1, Beasley shows an echogenic catheter assembly, comprising: 
(cannula 10 in any of figs. 1 - 4, [0053] - [0054]) comprising a proximal end and a distal end and defining a lumen extending from the proximal end to the distal end; and 
	a coil member (coil component 16, [0053] - [0054]) disposed relative to the lumen of the catheter, the coil member forming a plurality of outwardly extending projections that define a cross-sectional shape (“cross-sectional shape of the coil component may include … quadrilateral, triangular … shapes,” [0051]. Examiner maps the corners of the quadrilateral or triangular cross-sectional shape to the claimed “outwardly extending projections”) comprising a non-arcuate edge. The non-arcuate edge is at least physically capable of enhancing ultrasonic imaging of the catheter when inserted into a patient, and therefore meets the claim.  
	Regarding claim 2, Beasley discloses the claimed invention substantially as noted above. Beasley further shows that the coil member is located at the distal end of the catheter ([0052] and figs. 1 - 4).
	Regarding claim 4, Beasley discloses the claimed invention substantially as noted above. Beasley further shows that the shape is a triangle (“cross-sectional shape of the coil component may include … quadrilateral, triangular … shapes,” [0051]).
Regarding claim 5, Beasley discloses the claimed invention substantially as noted above. Beasley further shows that the coil member fits at least partially around an outer surface of the catheter (“coil component in some embodiments is embedded within a tubing wall, and in others is partially or completely internal or external thereof,” [0052]).
	Regarding claim 6, Beasley discloses the claimed invention substantially as noted above. Beasley further shows that the coil member is at least partially embedded into an interior wall of the catheter (“coil component in some embodiments is embedded within a tubing wall, and in others is partially or completely internal or external thereof,” [0052]; “coil component 16 extends … embedded in a wall 36, [0054] and fig. 3; “component 16 of cannula 40 in FIG. 4 is embedded in the wall of the cannula body section 42,” [0054] and fig. 4).
	Regarding claim 7, Beasley discloses the claimed invention substantially as noted above. Beasley further shows that the coil member is embedded into the interior wall of the catheter so as to not change an inner diameter of the lumen of the catheter (“coil component 16 of cannula 40 in FIG. 4 is embedded in the wall of the cannula body section 42,” [0054] and fig. 4 showing the coil ‘not changing an inner diameter of the lumen of the catheter’).
	Regarding claim 9, Beasley discloses the claimed invention substantially as noted above. Beasley further shows that the coil member fits within the lumen of the  (“coil component in some embodiments is embedded within a tubing wall, and in others is partially or completely internal or external thereof,” [0052]; refer to fig. 1 showing coil 16 within tubing 18).
	Regarding claim 10, Beasley discloses the claimed invention substantially as noted above. Beasley further shows that the coil member is constructed of a metal (metal, [0051]).
	Regarding claim 12, Beasley discloses the claimed invention substantially as noted above. Beasley further shows that the catheter assembly comprises an over-the-needle catheter assembly, the catheter comprising an open distal tip, the needle extending through the lumen and the open distal tip of the catheter (“proximal end of the coil component … shaped in the form of a funnel or needle guide to assist in the insertion of a needle therethrough,” [0052]; “funnel configuration may be incorporated into the proximal end of the coil component 16 of any of the embodiments of FIGS. 1-4,” [0055] and figs. 5 - 6).
	Regarding claim 14, Beasley shows an echogenic coil member (coil component 16, [0053] - [0054], which is necessarily capable of reflecting ultrasound and is therefore “echogenic”) for a catheter assembly, wherein the coil member is capable of being arranged relative to a lumen of a catheter of the catheter assembly (cannula 10 in any of figs. 1 - 4, [0053] - [0054]), wherein the coil member comprises a plurality of outwardly extending projections that define a cross-sectional (“cross-sectional shape of the coil component may include … quadrilateral, triangular … shapes,” [0051]. Examiner maps the corners of the quadrilateral or triangular cross-sectional shape to the claimed “outwardly extending projections”) comprising a non-arcuate edge. The non-arcuate edge is at least physically capable of enhancing ultrasonic imaging of the catheter when inserted into a patient, and therefore meets the claim.
	Beasley is interpreted a meeting the claim as best understood in light of the clarity deficiencies discussed in the indefiniteness rejections above. 
	Regarding claim 15, Beasley discloses the claimed invention substantially as noted above. Beasley further shows that the coil member is configured to fit at a distal end of the catheter ([0052] and figs. 1 - 4).
	Regarding claim 17, Beasley discloses the claimed invention substantially as noted above. Beasley further shows that the shape is a triangle (“cross-sectional shape of the coil component may include … quadrilateral, triangular … shapes,” [0051]).
	Regarding claim 18, Beasley discloses the claimed invention substantially as noted above. Beasley further shows that the coil member is configured to fit at least partially around an outer surface of the catheter (“coil component in some embodiments is embedded within a tubing wall, and in others is partially or completely internal or external thereof,” [0052]).
	Regarding claim 19, Beasley discloses the claimed invention substantially as noted above. Beasley further shows that the coil member is configured to fit within a lumen of the catheter (“coil component in some embodiments is embedded within a tubing wall, and in others is partially or completely internal or external thereof,” [0052]; refer to fig. 1 showing coil 16 within tubing 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Regarding claim 1, Beasley is interpreted as meeting the limitations of claim 1 as discussed above. However, as the dependent claims are directed towards different species (for example, claim 12 is directed towards an over-the-needle catheter assembly, whereas claim 13 is directed towards and infusion catheter), in the interest of compact prosecution, an additional rejection of claim 1 is set forth herein to apply the best available prior art to the species of claim 13.
Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Velez et al. (US 2003/0191453, hereinafter “Velez”) in view of Massengale et al. (US 2012/0095404, of record, hereinafter “Massengale”).
	Regarding claims 1 and 13, Velez shows a catheter assembly (catheter assembly 20, figs. 1, 1A, 2, and 3), comprising: 
	a catheter (elongated tube 22, [0031]) comprising a proximal end (open proximal end 32, [0031]) and a distal end (closed distal end 34, [0031]) and defining a lumen (elongated tube 22 defines a central lumen 24, [0032]) extending from the proximal end to the distal end; and 
	a coil member (reinforcing coil 57, [0045]) disposed relative to the lumen of the catheter, 
	wherein the catheter comprises a closed distal tip (tip of closed distal end 34, [0031]) and infusion holes (apertures 38, [0032]) configured in an outer surface thereof, the infusion holes configured to allow a medication flowing through the lumen of the catheter to exit therethrough.

	Massengale discloses an echogenic nerve block apparatus and system. Massengale teaches a coil member that forms a plurality of outwardly extending projections, one or more of the outwardly extending projections defining a cross-sectional shape comprising at least one non-arcuate edge, wherein the at least one non-arcuate edge is configured to enhance ultrasonic imaging of the catheter when inserted into a patient (“elongated tubular coil spring may … have a surface that is modified with grooves, diffraction gratings, flattened portions, dimples or the like to increase its acoustic impedance,” [0020]; [0083]; claims 21 and 38. To be clear, examiner notes that at least the diffraction gratings would necessarily result in outwardly extending projections defining a cross-sectional shape comprising at least one non-arcuate edge). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Velez to have the coil member form a plurality of outwardly extending projections, one or more of the outwardly extending projections defining a cross-sectional shape comprising at least one non-arcuate edge, wherein the at least one non-arcuate edge is configured to enhance ultrasonic imaging of the catheter when inserted into a patient, as taught by Massengale, in order to facilitate visualization of the catheter under ultrasound imaging, .  

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Beasley in view of Hsu et al. (US 2012/0059308, hereinafter “Hsu”).
	Regarding claims 3 and 16, Beasley discloses the claimed inventions substantially as noted above. 
	Beasley does not explicitly state whether or not the coil member extends from the proximal end of the catheter to the distal end of the catheter.
	Hsu discloses a peripheral nerve block catheter. Hsu teaches a coil member that extends from a proximal end of a catheter to a distal end of the catheter (“coil 602 may be a continuous strip or wire in a spring shape extending along the length of the sheath 102 in a helical pattern,” [0054]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Beasley to have the coil member extend from the proximal end of the catheter to the distal end of the catheter, as taught by Hsu, in order to reinforce or facilitate ultrasonic visualization of the catheter from the proximal end to the distal end.

Claims 8, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beasley in view of Fearnot (US 2015/0320979, hereinafter “Fearnot”). 
	Regarding claim 8, Beasley discloses the claimed invention substantially as noted above. 
	Beasley states that the “coil component can include a wire” ([0051]), but does not explicitly state that the coil member is a guide wire.
	Fearnot discloses guide members and associated apparatuses useful for intravascular ultrasound procedures. Fearnot teaches a coil member that is a guide wire ([0002]; “guide member 133 having echogenic properties include a guidewire constructed of strands or coils of stainless steel or nitinol, or other similarly echogenic material,” [0031]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Beasley to have the coil member be a guide wire, as taught by Fearnot, in order to facilitate guiding a larger instrument through a patient’s body to a treatment target region, as is well-understood in the medical arts. 
	Regarding claims 11 and 20, Beasley discloses the claimed inventions substantially as noted above. 
(metal, [0051]), Beasley is not specific to the metal comprising one or more of: aluminum, titanium, copper, tin, nickel, zinc, magnesium, or stainless steel.
	Fearnot discloses guide members and associated apparatuses useful for intravascular ultrasound procedures. Fearnot teaches a metal comprising stainless steel (“guide member 133 having echogenic properties include a guidewire constructed of strands or coils of stainless steel or nitinol, or other similarly echogenic material,” [0031]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Beasley to have the metal comprise stainless steel, as taught by Fearnot, in order to use an appropriate biocompatible material for the coil member that is widely commercially available and conventional in the medical arts.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240.  The examiner can normally be reached on Monday-Friday, 9:30-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMELIE R DAVIS/Primary Examiner, Art Unit 3793